Citation Nr: 0707740	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-28 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for dry eyes.

2.  Entitlement to service connection for residuals of 
surgery, right little toe.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for rash on the face, 
arms and chest.

6.  Entitlement to service connection for leg cramps.

7.  Entitlement to service connection for foot pain.

8.  Entitlement to service connection for a low back 
disorder.

9.  Entitlement to service connection for residuals of 
asbestos exposure.

10.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1973 to August 
1999.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The veteran's appeal initially included claims of entitlement 
to service connection for residuals of hernia surgery, a 
yeast infection and hypertension.  However, in rating 
decisions dated November 2005 and April 2006, the RO granted 
these claims.  They are thus not now before the Board for 
appellate review.

The veteran testified in support of these claims at a hearing 
held before the undersigned in Washington D.C., in November 
2006.  During the hearing, the veteran's representative 
raised a claim for revision of an April 14, 2005 rating 
decision, in which the RO granted the veteran a temporary 
total evaluation, effective from February 22, 2004 to 
September 30, 2004, based on clear and unmistakable error.  
The Board refers this matter to the RO for appropriate 
action.  

The veteran's representative raised another claim for 
consideration in a written statement received at the Board in 
January 2007.  Attached is a letter from the veteran's spouse 
in support of a claim for an increased evaluation for 
residuals of a cerebral vascular accident.  The Board refers 
this matter to the RO for appropriate action.  

The Board REMANDS the claims of entitlement to service 
connection for a sinus disorder, allergies, rash on the face, 
arms and chest, leg cramps and a low back disorder and 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

On November 6, 2006, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of her appeal on the claims of 
entitlement to service connection for dry eyes, residuals of 
surgery, right little toe, foot pain, and residuals of 
asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for dry eyes 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006). 

2.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for residuals 
of surgery, right little toe, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006). 

3.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for foot pain 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006). 

4.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for residuals 
of asbestos exposure have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (2006), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

On November 6, 2006, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of her appeal on the claims of 
entitlement to service connection for dry eyes, residuals of 
surgery, right little toe, foot pain, and residuals of 
asbestos exposure.  Thus, with regard to such claims, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on such claims and they 
must be dismissed.


ORDER

The appeal on the claim of entitlement to entitlement to 
service connection for dry eyes is dismissed.

The appeal on the claim of entitlement to service connection 
for residuals of surgery, right little toe, is dismissed.  

The appeal on the claim of entitlement to service connection 
for foot pain is dismissed.  

The appeal on the claim of entitlement to service connection 
for residuals of asbestos exposure is dismissed.  


REMAND

The veteran claims entitlement to service connection for a 
sinus disorder, allergies, rash on the face, arms and chest, 
leg cramps and a low back disorder and an initial evaluation 
in excess of 20 percent for diabetes mellitus.  Additional 
action is necessary before the Board decides these claims.

First, in November 2006, after the veteran's claims file had 
been transferred to the Board, the veteran submitted 
evidence, specifically, treatment records, directly to the 
Board in support of her appeal.  The RO has not considered 
this evidence in the first instance and there is no 
indication in the record that the veteran is waiving her 
right to have the RO do so.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  67 Fed. 
Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration of that evidence.  In light of this 
holding, on remand, VA must ensure that the veteran is 
afforded due process by initially considering the previously 
noted evidence in support of her appeal.  

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate her claim and assist her in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  With regard to the claims being remanded, VA has not 
yet satisfied its duty to assist the veteran in the 
development of her appeal.

During the November 2006 hearing before the undersigned, the 
veteran and her representative requested the Board to remand 
this case, in part, for the purpose of obtaining pertinent, 
outstanding medical records from Wright Medical Center, the 
Pentagon and a facility in Bethesda.  At present, the claims 
file includes some, but not all, records from at least one of 
these facilities.  Given that all such records are pertinent 
to the veteran's appeal, VA must endeavor to secure the 
remainder of the records on remand.

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations of the veteran's sinuses, skin, legs and 
low back are necessary before the Board can proceed.  VA 
scheduled the veteran for such examinations during the course 
of this appeal, but as the veteran indicated at her hearing, 
she was unable to report to the examinations as she had the 
flu.  VA should thus reschedule the veteran for the 
examinations on remand.

Third, in the April 2003 rating decision from which this 
appeal ensues, the RO also granted the veteran service 
connection for diabetes mellitus and assigned that disability 
an initial 20 percent evaluation.  Thereafter, in a written 
statement received in July 2003, the veteran expressed 
disagreement with the RO's decision.  The RO then issued a 
statement of the case, which mistakenly characterized the 
claims on appeal to include entitlement to service connection 
for diabetes mellitus.  Understandably, the veteran did not 
respond by submitting a substantive appeal pertaining to that 
issue.  Years later, in a supplemental statement of the case, 
the RO recharacterized the claims on appeal to include 
entitlement to a higher evaluation for diabetes mellitus and 
made no mention of the veteran having to perfect her appeal 
with regard to this issue.  During the November 2006 hearing 
before the undersigned, the veteran's representative 
discussed the issues now before the Board and mentioned that 
the veteran had attempted to initiate an appeal of the RO's 
April 2003 decision involving diabetes mellitus.  To date, 
the RO has not issued a statement of the case is response to 
the veteran's July 2003 attempt.  A remand is thus necessary 
so that VA can cure this procedural defect.  38 C.F.R. §§ 
19.9, 20.200, 20.201 (2006); see also Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Once VA 
does so, it should return the veteran's claim for a higher 
initial evaluation for diabetes mellitus to the Board for a 
decision only if the veteran perfects her appeal of that 
claim in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that, if the claims file does 
not contain a notice of disagreement, a statement of the case 
and a substantive appeal, the Board is not required, and in 
fact, has no authority, to decide the claim).   

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Contact the veteran and request her 
to identify in writing the names, 
addresses and dates of service of all 
medical providers who have treated the 
disabilities at issue in this case since 
her discharge from service.

2.  After securing any necessary 
authorization, obtain and associate with 
the claims file all outstanding records 
of the alleged treatment.   

3.  Arrange for the veteran to undergo a 
VA examination in support of her claims 
for service connection for allergies and 
a sinus disorder.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any evident allergy or 
sinus disorder;  

b) opine whether such disorder is at 
least as likely as not related to 
the veteran's active service; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Arrange for the veteran to undergo a 
VA examination in support of her claim 
for service connection for a disorder 
manifested by a rash.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any evident disorder 
manifested by a rash;  

b) opine whether such disorder is at 
least as likely as not related to 
the veteran's active service; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  Arrange for the veteran to undergo a 
VA examination in support of her claims 
for service connection for a disorder 
manifested by leg cramps and a back 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any evident disorder 
manifested by leg cramps and/or back 
disorder;  

b) opine whether such disorder is at 
least as likely as not related to 
the veteran's active service; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

6.  Furnish the veteran a statement of 
the case addressing the issue of 
entitlement to an initial evaluation in 
excess of 20 percent for diabetes 
mellitus.  Advise the veteran that the 
Board will not decide this claim unless 
she perfects her appeal with regard to 
this issue following receipt of the 
statement of the case.  

7.  Readjudicate all claims that have 
been properly perfected for appellate 
review.  In so doing, consider all 
evidence of record, including that which 
the veteran submitted directly to the 
Board in November 2006.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless she receives further 
notice.  She does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


